Title: To George Washington from Thomas Mendenhall, 14 March 1794
From: Mendenhall, Thomas
To: Washington, George


          
            Dear sir.
            Philadelphia March 14th 1794
          
          Being a considerable sufferer in the calamities which my fellow Citizens are at Present
            strugling with, has perhaps tempered my Disposition, and Excited sentiments of humanity
            towards the Injured Seamen of my Country, in proportion to the Indignation at the Cruel,
            and unpresedented Conduct of the British Cruizers which has brot these Misfortunes upon
            Us.
          the deep Impression of this sentiments, and a real regard for the Interes and Dignity
            of my Country, I hope Sir will be an apolegy for this Freedom.
          On Monday last arived in Wilmington D. the Schooner Kitty Capt.
            Brinton from S. Eustatius who brought Six American Seamen in
            Passengers and informs that he left about Sixty or Seventy more there, (the Crews of
            Condemned Vessels,) in great Distress beging for Passages to America, and that others
            ware daily ariving from the Windward Ilands in hopes of meeting with homeward bound
            Vessels that would afford them a conveyance to this Continent, which could not be
            obtained but in a few Instances.
          The Loss of so many Brave Seamen as are now Driving about those Ilands and must
            eventually fall into the British Servis, or that of Other foreign Nations if some
            effacatious measures be not adopted is of a nature at this Moment which need only be
            hinted at.
          If a Suitable Vessel could be provided and despatched Immediately for their releif, I
            should be Induced to offer my Servis in order to carry the Measure into Effect, nor
            would I Stipulate any thing for a compensation but the gratitude of those whom I might
            be Instrumental in releiving from their Distress. I have the Honour to be sir with the
            greatest respect your real friend, and that of my Country.
          
            Thomas Mendenhalla Citizen of Wilmington Delaware
          
          
            P.S. I have Just been Creditably Informd that the Brittish Agents in this Citty are
              takeing the Oath to the United States, and thereby Securing their Debts. yours
              Respectfully as above
          
          
            T.M.
          
        